UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7618


DAVID WILLIS,

                Plaintiff - Appellant,

          v.

JASMINE MARCHANT; KEVIN MURPHY; T. J. HAYCOX; KATHERINE
PECBLES; LUCY LEE; SARAH MERKLE; JEFF BROWN; LUKE MCCLOUD;
JONATHAN DAVID SHAUB; JUSTIN MURRAY; GRAYSON LAMBERT; WILL
BRUMBACH; JOHN KAMMERRER; TONY EMMANUEL,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert G. Doumar,
Senior District Judge. (3:12-cv-00843-RGD)


Submitted:   January 23, 2014             Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Willis, Appellant Pro Se. Paul Bradford Taylor, OFFICE OF
THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David      Willis      appeals     the     district      court’s    order

denying his Fed. R. Civ. P. 60(b) motion.                   We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the   reasons    stated      by   the    district     court.       See   Willis   v.

Marchant, No. 3:12-cv-00843-RGD (W.D.N.C. Sept. 24, 2013).                        We

dispense   with       oral    argument      because       the    facts   and   legal

contentions     are   adequately        presented    in    the   materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                          2